MCDONALD, J.,
dissenting. The plaintiff, Nancy Sekor, as the majority observes, was found competent to teach business courses by an impartial hearing panel. While the majority must focus on the hearing panel’s finding of the plaintiffs “general” incompetence, it fails to consider the hearing panel’s qualification of that finding, which I set out verbatim.1 The hearing panel recommended termination of the plaintiffs employment while again referring to the plaintiffs competence to teach business courses.2 As the majority recognizes, the *137defendant, the Ridgefield board of education (board), was required to accept the hearing panel’s factual finding of the plaintiffs general incompetence if teaching nonbusiness courses. I submit that the board was also equally required to accept the hearing panel’s finding that the plaintiff was competent if teaching business courses.
When the board voted to terminate the plaintiffs employment, the issue of hiring a teacher with multiple endorsements to teach in one certification area, and the board’s legal right to terminate that teacher’s employment because of declining student enrollment in that particular area, was discussed. The board’s attorney advised the board that termination of employment in those circumstances, for elimination of the position, could lead to future litigation over that teacher’s displacement, or “bumping,” and recall rights in other endorsement areas. The board’s attorney stated that “[t]enure is tenure.” Thereafter, the board voted to terminate the plaintiffs employment and advised her that it did so because she was “not competent and efficient to teach in the areas of English 7-12 and social studies 7-12.”
To find a standard of general incompetence, the majority cites to Delagorges v. Board of Education, 176 Conn. 630, 410 A.2d 461 (1979), upholding the right of boards of education to assign tenured teachers to either *138teaching or administrative duties. Delagorges does not give a board power to assign a teacher to a field in which the teacher is incompetent when there are openings in a field for which the teacher is competent. That would strain common sense and violate a board’s ultimate responsibility to educate. A board should have no more power to do so than a teacher should have to insist on teaching courses for which the teacher is incompetent. Both scenarios are patently unreasonable.
The law should be reasonable, if it is to be the law. As Sir Edward Coke wrote: “Reason is the life of the law, nay, the common law is nothing else but reason.” E. Coke, First Institute (1628). The early English cases in the development of common law put it in this manner: “Let us consider the reason of the case. For nothing is law that is not reason.” Coggs v. Bernard, 2 Ld. Raym. Rep. 909, 911 (1703).
In essence, the board failed to take the appropriate action, which would have been to restrict the plaintiffs teaching responsibilities to business courses. Instead, fearing that, if her position were to be eliminated because of declining business enrollments, the plaintiff would exercise her displacement or recall rights for nonbusiness courses, and fearing further litigation, the board simply fired her.3 In this manner, two wrongs made a right. This was contrary to the old American proverb, which is still true today: “Two wrongs don’t make a right.” I cannot agree with this reasoning.
I also dissent on procedural and due process grounds regarding the role of the board’s attorney and the circumstances of the board’s meeting at which it voted to terminate the plaintiffs employment. At that meeting, the plaintiff appeared with her attorney and asked to *139be heard about the termination and about the participation of the board’s attorney. The plaintiff had brought an action against the board for age discrimination and the board had hired the attorney’s firm to defend it in federal court. The plaintiff suggested that the attorney had a conflict of interest because of that employment.
The board’s attorney advised the board that the plaintiff did not have any right to be heard about any matter at the meeting. He stated that if any board member had a question about his advice, then the member should make a motion to consider that issue, and, if seconded, the issue could be subject to board action. No such motion was made.
During the discussion, the plaintiffs counsel asked that a letter be marked for identification, and the board’s counsel stated that it would not be marked as “[tjhis is not a hearing.” He further instructed the board that it could not hear any additional facts, explained the nature of the motion that he be disqualified and discussed the board’s right to have counsel. The board’s counsel then stated to the plaintiffs counsel: “You’re not going to get a hearing. This is a meeting, not a hearing.” Thereafter, under the direction of its counsel, the board proceeded to accept the hearing panel’s report and to terminate the plaintiffs employment without hearing her counsel.
This court has consistently found a property interest in a teacher’s contract of employment. The act of taking away such a property right requires due process which equates to a fair hearing.4 See Petrowski v. Norwich Free Academy, 199 Conn. 231, 234-35, 506 A.2d 139, appeal dismissed, 479 U.S. 802, 107 S. Ct. 42, 93 L. Ed. 2d 5 (1986).
*140The trial court discussed the participation of the board’s counsel. The court remarked that it could be argued “for the sake of appearances [that the board’s attorney] should have refrained from advising the [b]oard” and the board should have obtained “independent counsel,” but concluded, however, that the record did not show the board and its attorney to be “ ‘allies in the same cause’ ” and that no evidence of actual bias or prejudice was presented. See Zanavich v. Board of Education, 8 Conn. App. 508, 512, 513 A.2d 198, cert. denied, 201 Conn. 809, 515 A.2d 381 (1986) (counsel and board regarded themselves as “allies in the same cause”).
Petrowski v. Norwich Free Academy, supra, 199 Conn. 231, concerned attorneys who were members of the defendant’s board of trustees that terminated a teacher’s tenure and who were also the attorneys for the board of trustees in some unrelated matters. The court held the attorneys’ relationship as public officials to the teacher was not such as to call into question whether the members’ personal interest reasonably might conflict. Id., 241; Low v. Madison, 135 Conn. 1, 8, 60 A.2d 774 (1948). The court was careful to point out there that the attorneys’ representation of the board of trustees on unrelated matters was too remote and tenuous. Petrowski v. Norwich Free Academy, supra, 240. The court specifically referred to the fact that the matters handled by the attorneys were “wholly unrelated to the controversy they were to consider.” Id., 243. The court went on to state that there was “no showing of any connection between their law firm and the school officials or other persons who were advocating the termination of the plaintiff[’s employment].” Id.
In this case, in advising the board, the attorney gave the instructions that led to the termination of the plaintiffs employment. It is not disputed that his firm also represented the board in an age discrimination lawsuit *141brought against it by the plaintiff related to the termination proceedings. It cannot be said that the attorney’s personal interest in defeating the plaintiffs age discrimination claim by establishing other bona fide grounds for termination might not reasonably conflict with his duties to ensure a fair hearing before a fair tribunal.
I find that both the basis of the board’s action and its procedures were improper and prejudicial to the plaintiff. The board did have the right, and indeed the duty, to terminate the employment of an incompetent teacher, but it had to do so reasonably and fairly. It did not.
Accordingly, I respectfully dissent.

 The hearing panel qualified its findings as follows: “[The plaintiffs] performance as a teacher in 1991-92 was instructionally incompetent and inefficient in English and her general administrative performance also was incompetent and inefficient. The latter alone (administrative performance) was sufficient to reasonably conclude that [the plaintiff] was incompetent and inefficient within the meaning of [General Statutes §] 10-151. Where the panel differs with the Administration, and it perhaps is a point upon which reasonable minds could differ, is we believe that if [the plaintiff] had an assignment limited to her business 7-12 certification, she would not be incompetent and inefficient. In other words, we believe that these kinds of problems are situational for [the plaintiff], i.e., they only rise to the level of incompetence and inefficiency when [the plaintiff] is assigned to teach in areas outside of her business certification (i.e., social studies or English).” (Emphasis added.)


 The hearing panel stated that because of the plaintiffs competence to teach business courses, “the panel gave serious consideration to recommending that [the plaintiffs] employment contract not be terminated and that her employment contract be continued with the limitation that she would have no right to any assignments outside the area of her business 7-12 certification. Upon reflection, however, the panel concluded that it has no power to require [the plaintiff] to give up rights she would have under the collective bargaining agreement, certification statutes, and her bumping rights under [§] 10-151 (in the event of future layoffs, if her position were eliminated she would have a statutory right to bump non-tenured teachers in any area in which she is certified) if her employment contract were to be continued. Additionally, if we were to have recommended continuation of [the plaintiffs] employment contract with the above stated limitations and there were no business positions open for 1993-94 (and at the time of the hearings it appeared highly doubtful that there would be), we would have intended that she be placed on the recall list with recall rights to only business positions. This intention created another problem, because *137according to the express language of Article XXIV Section B, Recall of the collective bargaining contract, access to the recall list is limited to teachers ‘whose contract is terminated as a direct result of the elimination of his or her position . . . If we recommend that [the plaintiffs] employment contract not be terminated, and if she in fact were not terminated, she could not logically have immediate access to the recall list. Thus while this panel might have made such a recommendation if we had the clear authority to do so and if we were certain our recommendation could be implemented without legal disputes, we are convinced that such a recommendation would throw the parties into a legal morass which would rival the one that led to the instant dispute.” (Emphasis in original.)


 Since the board abandoned its initial claim of elimination of a teaching position as a basis for termination, it may not rely upon that circumstance as a possibility in the future.


 I do not assume that the plaintiff had a right to a full evidentiary hearing before the board, only a fair proceeding leading to the termination of her employment.